Citation Nr: 0333887	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  03-15 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a heart disorder, 
claimed as congestive heart failure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from June 1991 to August 1993. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.


FINDING OF FACT

The competent medical evidence shows that the veteran is 
currently diagnosed with a chronic heart disorder, including 
hypertension,  that has been linked by a competent medical 
opinion to service.  


CONCLUSION OF LAW

A heart disability, to include congestive heart failure and 
hypertension, was incurred during active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim and the reason the 
claim was denied as set forth in the July 2002 rating 
decision, February 2003 Statement of the Case (SOC) issued by 
a Decision Review Officer, and June 2003 Supplemental 
Statement of the Case (SSOC).   The SOC provided the veteran 
with notice of the law and regulations pertinent to his 
claim, including the law and implementing regulations of the 
VCAA.  In correspondence dated April 12, 2002, the RO advised 
the veteran of the VCAA and VA's duties under the VCAA.  The 
RO advised the veteran of the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The RO also advised the 
veteran that he should submit any requested information or 
evidence "by May 13, 2002."  In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court found that the 30-day period provided 
in            § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Based on the Board's 
assessment that a full grant of the benefit sought on appeal 
is warranted in the instant appeal, the Board will not remand 
the veteran's claim to cure the procedural defect in notice.  
Moreover, in light of the full grant of benefits in this 
decision, it is clear that sufficient evidence was obtained 
to substantiate the veteran's claim. 

The service medical records show that no cardiovascular 
disorder was identified at the veteran's service enlistment 
examination conducted in June 1990.  The blood pressure 
reading was 102/74.  The service medical records reflect the 
following blood pressure readings:  November 1991, 112/80; 
November 1991, 114/80; December 1991, 132/80; December 1991, 
124/84;  April 1992, 130/90;  September 1992, 130/70; 
November 1992, 118/80; November 1992, 110/90;  January 1993, 
130/90;  January 1993, 120/80;  February 1993, 110/82;  
February 1993, 120/80;  March 1993, 120/90;  March 1993, 
117/78; May 1993, 136/96; June 1993, 136/95; and July 1993, 
150/100.  No cardiovascular disorder, including hypertension, 
was identified at the separation examination conducted in 
July 1993.    The blood pressure reading was 100/68.  It was 
noted that the veteran's cholesterol level was over 200 at 
223.  Thereafter, service medical records dated in July 1993 
noted blood pressure readings of 132/74 and 140/88.  Service 
dental records show blood pressure readings taken in December 
1992 and July 1993 were 154/77 and 150/78, respectively. 

A Sarasota Memorial Hospital record dated in July 1994 is 
absent any treatment for hypertension.  

Records from WCA Healthcare System show that the veteran was 
hospitalized in November 1999.  A discharge summary noted the 
following diagnoses:  dilated cardiomyopathy, suspect 
idiopathic, with congestive heart failure, improved, with 
severely reduced ejection fracture of 10-15%; chronic 
untreated hypertension with hypertensive urgency and 
hypertensive cardiovascular disease, with improved blood 
pressure control; hyperbilirubinemia of unclear etiology 
possibly secondary to hepatic congestion from congestive 
heart failure; and nonsustained ventricular tachycardia with 
frequent premature ventricular contractions.  Records dated 
from 2000 to 2001 continued to note diagnoses of 
hypertension, cardiomyopathy, and congestive heart failure.  

The May 2000 VA general examination report shows that no 
claims file was available for review.  Blood pressure 
readings taken were 186/124 while in the sitting position, 
190/124 while in the supine position, and 180/114 while in 
the standing position.  The veteran reported that he was 
first told that he had hypertension in 1994, and that he had 
been on medication since November 1994.  The examiner 
diagnosed congestive heart failure, by history, confirmed by 
an ECHO (echocardiogram) and a stress test.  The examiner 
also diagnosed hypertension.  The examiner commented that the 
etiology of the congestive heart failure was not clear, and 
if the veteran still had cardiomyopathy, it was unknown.  The 
examiner added that the veteran did have severe hypertension, 
and this most likely was the cause of his congestive heart 
failure, and possibly the cause of his cardiomyopathy if one 
still existed.  The May 2000 VA heart examination report 
shows that after further testing, the examiner confirmed the 
diagnosis of congestive heart failure.  The examiner also 
diagnosed severe hypertension that he noted was currently 
poorly controlled.  

VA treatment records dated from June 2000 to July 2002 show 
that the veteran was treated for congestive heart failure and 
essential hypertension.  These records also show that the 
veteran was prescribed medication for high blood pressure.  

Dr. A.M.G.'s September 2003 report notes that she reviewed 
the veteran's claims file and pertinent medical records.  Dr. 
A.M.G. noted that the veteran's service medical records 
recorded elevated blood pressure readings since 1992 (April 
1992, 130/90; January 1993, 130/90, March 1993, 120/90; May 
1993, 136/96; June 1993, 136/95; July 1993, 150/100).  Dr. 
A.M.G. indicated that the veteran reported that he had been 
diagnosed and treated for hypertension since July 1994.  Dr. 
A.M.G. noted that the veteran's medical records indicated 
that he was hospitalized in the intensive care unit at WCA 
Healthcare System in New York in November 1999 for congestive 
heart failure and hypertensive urgency.  Dr. A.M.G. related 
that the chest x-ray findings during this hospitalization 
revealed moderate to severe cardiomegaly, and an 
echocardiogram revealed left atrial dilatation with moderate 
mitral regurgitation, left ventricular enlargement, and a 
significantly reduced ejection fraction of 10-15%.  Dr. 
A.M.G. noted that the assessment at that time was congestive 
heart failure secondary to severe dilated cardiomyopathy, 
hypertension, and hypertensive heart disease.  Dr. A.M.G. 
further reported that the veteran's medical records showed 
that the veteran had multiple medical visits in 2000 for 
hypertension and severe dilated cardiomyopathy.  Dr. A.M.G. 
related that the veteran was seen in the emergency room for 
chest pain in August 2001, and at that time, his blood 
pressure was noted as 216/136.

Dr. A.M.G. concluded that there was medical data that 
indicated multiple elevated blood pressure readings during 
service.  Dr. A.M.G. reiterated that the veteran stated that 
he was diagnosed with hypertension within the presumptive 
period.  Dr. A.M.G. noted that the veteran was found to have 
hypertensive urgency, severe dilated cardiomyopathy, and 
severe congestive heart failure several years after discharge 
from service.  Dr. A.M.G. reasoned that the severity of heart 
failure could be attributed to longstanding poorly controlled 
hypertension.  Dr. A.M.G. explained that this degree of 
severity usually developed over a period of at least ten 
years.  Dr. A.M.G. opined that it was therefore more likely 
than not that the veteran's elevated blood pressure readings 
during service were a prelude to his diagnosis of 
hypertension, which in turn as a result of poor control, 
resulted in severe heart failure.   

The competent medical evidence of record shows that the 
veteran is currently diagnosed with a heart disorder 
manifested by congestive heart failure and  hypertension.  VA 
treatment records and WCA Healthcare System records show 
continuous treatment for hypertension, cardiomyopathy, and 
congestive heart failure from November 1999 to July 2002.  
Thus, medical evidence of a current chronic disability is 
shown by the evidence of record.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).

The veteran's service medical records do not specifically 
reflect treatment for a cardiovascular disorder-including 
hypertension during service.  Dr. A.M.G., however, opined 
that the multiple elevated blood pressure readings taken 
during service were early indicators of hypertension first 
diagnosed in 1994.   Dr. A.M.G. opined that poor controlled 
hypertension resulted in severe heart failure.  While Dr. 
A.M.G. based her opinion at least in part on the 
unsubstantiated medical history provided by the veteran that 
he was diagnosed with hypertension in 1994, her opinion was 
also based on a review of his medical records and objective 
evidence of elevated blood pressure readings during service.  
Dr. A.M.G.'s medical opinion is supported by the available 
clinical data and the rationale that the development of a 
heart disorder as severe as the veteran's usually occurs over 
a long period of time-at least 10 years.  Dr. A.M.G.'s 
medical opinion is bolstered by the findings reported in the 
May 2000 VA examination report and WCA Healthcare System 
records.  While not specifically linking the veteran's 
current heart disorder to service, the May 2000 VA examiner's 
opinion is significant for finding that severe hypertension 
most likely caused the veteran's congestive heart failure.  
The May 2000 VA examiner also noted that the veteran's 
hypertension was "poorly controlled," which was similarly 
reported in WCA Healthcare System records dated in 1999 that 
noted "chronic untreated hypertension."  Thus, Dr. A.M.G.'s 
medical opinion that longstanding poorly controlled 
hypertension with onset during service resulted in severe 
heart failure, is not contradicted by another medical opinion 
or medical evidence.  

Accordingly, the Board finds that a current chronic heart 
disorder has been linked by competent medical evidence to 
service; therefore, service connection for such disability is 
warranted.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303 (2003).


ORDER

Service connection for a heart disability to include 
congestive heart failure and hypertension is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



